UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2014 ITEM 1. REPORT TO STOCKHOLDERS April 30, 2014 Semiannual Report to Shareholders DWS Enhanced Emerging Markets Fixed Income Fund Contents 3 Letter to Shareholders 4 Performance Summary 8 Portfolio Management Team 9 Portfolio Summary 11 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 29 Notes to Financial Statements 42 Information About Your Fund's Expenses 44 Advisory Agreement Board Considerations and Fee Evaluation 49 Account Management Resources 51 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund may use derivatives, including as part of its currency strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund's currency overlay strategy is dependent on the effectiveness and implementation of portfolio management's proprietary models. As part of its currency strategy, the fund's exposure to foreign currencies could cause lower returns or even losses because foreign currency rates may fluctuate significantly over short periods of time for a number of reasons. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: The economic recovery appears to be gaining traction here in the United States and across much of the globe. Still, the data we see on television and the Internet provide a mixed message. Corporate profit growth may be decelerating, but manufacturing and the housing market are strengthening. Employment numbers are not as strong as one would expect, yet consumer confidence is resilient. All in all, economic growth has been sufficient for the Federal Reserve to taper its bond-buying program. What lies ahead? Randy Brown, co-chief investment officer for Deutsche Asset & Wealth Management, suggests that "despite the slowdown in some emerging economies, global growth is likely to remain solid." And "as a result of stable economic growth and continued tapering, we expect the yields of long U.S. Treasuries to increase eventually." Does this view suggest the need for a change in strategy? The answer will depend on your current asset allocation as well as whether a change has occurred in your personal circumstances, objectives or investment time horizon. A trusted financial advisor who fully understands your specific situation and goals can be the best resource when weighing any major decisions. In any case, we believe that some measure of diversification across a variety of securities and asset classes makes sense. Although it doesn't insure against loss or guarantee a profit, diversification can help your portfolio weather short-term market fluctuations. And that is a helpful strategy in any environment. Best regards, Brian Binder President, DWS Funds Performance Summary April 30, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 Unadjusted for Sales Charge 1.59% –3.88% 8.32% 6.85% Adjusted for the Maximum Sales Charge (max 4.50% load) –2.98% –8.21% 7.33% 6.36% JPMorgan EMBI Global Diversified Index† 3.75% –1.08% 10.77% 8.87% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge –2.37% 9.39% 6.08% Adjusted for the Maximum Sales Charge (max 4.50% load) –6.76% 8.38% 5.59% JPMorgan EMBI Global Diversified Index† 0.56% 11.70% 8.19% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 Unadjusted for Sales Charge 1.21% –4.51% 7.45% 6.00% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –2.79% –7.30% 7.30% 6.00% JPMorgan EMBI Global Diversified Index† 3.75% –1.08% 10.77% 8.87% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge –3.19% 8.50% 5.26% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –6.02% 8.36% 5.26% JPMorgan EMBI Global Diversified Index† 0.56% 11.70% 8.19% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 Unadjusted for Sales Charge 1.22% –4.48% 7.52% 6.04% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 0.22% –4.48% 7.52% 6.04% JPMorgan EMBI Global Diversified Index† 3.75% –1.08% 10.77% 8.87% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge –3.16% 8.57% 5.27% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –3.16% 8.57% 5.27% JPMorgan EMBI Global Diversified Index† 0.56% 11.70% 8.19% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/14 No Sales Charges 1.72% –3.54% 8.59% 7.11% JPMorgan EMBI Global Diversified Index† 3.75% –1.08% 10.77% 8.87% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) No Sales Charges –2.21% 9.64% 6.34% JPMorgan EMBI Global Diversified Index† 0.56% 11.70% 8.19% Institutional Class 6-Month‡ 1-Year 5-Year Life of Class* Average Annual Total Returns as of 4/30/14 No Sales Charges 1.80% –3.40% 8.77% 3.87% JPMorgan EMBI Global Diversified Index† 3.75% –1.08% 10.77% 7.89% Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) No Sales Charges –2.06% 9.84% 3.79% JPMorgan EMBI Global Diversified Index† 0.56% 11.70% 7.78% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2014 are 1.23%, 2.08%, 1.97%, 0.96% and 0.81% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. * Institutional Class commenced operations on March 3, 2008. The performance shown for the index is for the time period of February 29, 2008 through April 30, 2014 (through March 31, 2014 for the most recent calendar quarter end returns), which is based on the performance period of the life of Institutional Class. † The JPMorgan EMBI Global Diversified Index is an unmanaged index that tracks total returns for U.S.-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 4/30/14 $ 10/31/13 $ Distribution Information as of 4/30/14 Income Dividends, Six Months $ Latest Quarterly Income Dividend $ SEC 30-day Yield†† % Current Annualized Distribution Rate†† % †† The SEC yield is net investment income per share earned over the month ended April 30, 2014, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 3.30% and 4.53% for Class B and S shares, respectively, had certain expenses not been reduced. The current annualized distribution rate is the latest quarterly dividend shown as an annualized percentage of net asset value on April 30, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.37% and 3.59% for Class B and S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2011. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Head of Sector Fixed Income: New York. — BIS, University of Minnesota. John D. Ryan, Director Portfolio Manager of the fund. Began managing the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998–2003. — Over 19 years of investment industry experience. — BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Director Portfolio Manager of the fund. Began managing the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001–2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Steven Zhou, Assistant Vice President Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2010 with over 2 years of experience at J.P. Morgan Chase and Freddie Mac. Held summer internships positions at Deutsche Asset Management and AFL-CIO Housing Investment Trust. — Analyst for Mortgage Backed Securities: New York. — MS in Computational Finance from Carnegie Mellon University; BA in Economics and BS in Computer Science from the University of Maryland, College Park. Rahmila Nadi, Associate Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2012 after 6 years of experience at J.P. Morgan Chase in credit portfolio trading. — BA, Columbia University, Columbia College; MBA, S.C. Johnson Graduate School of Management at Cornell University. Portfolio Summary (Unaudited) Investment Portfolio as of April 30, 2014 (Unaudited) Principal Amount ($)(a) Value ($) Bonds 92.5% Argentina 0.2% Republic of Argentina, GDP Linked Note, Zero Coupon, 12/15/2035 (b) (Cost $450,758) EUR Austria 0.8% JBS Investments GmbH, 144A, 7.75%, 10/28/2020 (Cost $2,000,000) Barbados 0.8% Columbus International, Inc., 144A, 7.375%, 3/30/2021 (Cost $2,079,992) Belarus 0.7% Republic of Belarus, REG S, 8.75%, 8/3/2015 (Cost $1,742,921) Bermuda 0.4% Digicel Ltd., 144A, 8.25%, 9/1/2017 (Cost $1,130,386) Brazil 7.4% Banco BTG Pactual SA, 144A, 4.0%, 1/16/2020 Banco do Estado do Rio Grande do Sul SA, 144A, 7.375%, 2/2/2022 Banco Santander Brasil SA, 144A, 8.0%, 3/18/2016 BRL BRF SA, 144A, 5.875%, 6/6/2022 Caixa Economica Federal, 144A, 3.5%, 11/7/2022 (c) Independencia International Ltd., REG S, 12.0%, 12/30/2016* 0 Itau Unibanco Holding SA, 144A, 5.5%, 8/6/2022 Oi SA, 144A, 5.75%, 2/10/2022 Samarco Mineracao SA, 144A, 5.75%, 10/24/2023 Vale Overseas Ltd., 6.875%, 11/21/2036 (Cost $21,722,027) Canada 1.5% Pacific Rubiales Energy Corp., 144A, 7.25%, 12/12/2021 (Cost $4,071,876) Cayman Islands 6.8% Braskem Finance Ltd., 6.45%, 2/3/2024 Country Garden Holdings Co., Ltd.: 144A, 7.25%, 4/4/2021 144A, 7.5%, 1/10/2023 Embraer Overseas Ltd., 144A, 5.696%, 9/16/2023 Fibria Overseas Finance Ltd., 144A, 6.75%, 3/3/2021 Kaisa Group Holdings Ltd., 144A, 8.875%, 3/19/2018 (c) Longfor Properties Co., Ltd., 6.75%, 1/29/2023 Marfrig Overseas Ltd., 144A, 9.5%, 5/4/2020 Odebrecht Offshore Drilling Finance Ltd., 144A, 6.75%, 10/1/2022 (Cost $17,963,076) Chile 3.2% AES Gener SA, 144A, 5.25%, 8/15/2021 Corp Nacional del Cobre de Chile, 144A, 5.625%, 10/18/2043 (c) Embotelladora Andina SA, 144A, 5.0%, 10/1/2023 (Cost $8,187,954) China 0.6% Tencent Holdings Ltd., 144A, 3.375%, 5/2/2019 (Cost $1,498,425) Colombia 1.3% Colombia Telecomunicaciones SA ESP, 144A, 5.375%, 9/27/2022 Empresa de Energia de Bogota SA ESP, 144A, 6.125%, 11/10/2021 (Cost $3,354,507) Croatia 1.2% Republic of Croatia, 144A, 6.75%, 11/5/2019 (Cost $3,303,345) El Salvador 0.2% Telemovil Finance Co., Ltd., 144A, 8.0%, 10/1/2017 (Cost $625,464) Ghana 1.8% Republic of Ghana: 144A, 7.875%, 8/7/2023 144A, 8.5%, 10/4/2017 (Cost $5,209,690) Hungary 3.2% MFB Magyar Fejlesztesi Bank Zrt, 144A, 6.25%, 10/21/2020 Republic of Hungary: 4.0%, 3/25/2019 4.125%, 2/19/2018 (Cost $7,907,276) India 0.8% Bank of Baroda, 144A, 4.875%, 7/23/2019 (Cost $1,995,140) Indonesia 3.7% Pertamina Persero PT, 144A, 5.625%, 5/20/2043 Perusahaan Listrik Negara PT, 144A, 5.25%, 10/24/2042 Perusahaan Penerbit SBSN, 144A, 4.0%, 11/21/2018 Republic of Indonesia, 144A, 10.375%, 5/4/2014 (Cost $9,564,343) Ireland 2.5% EDC Finance Ltd., 144A, 4.875%, 4/17/2020 Metalloinvest Finance Ltd., 144A, 6.5%, 7/21/2016 Sibur Securities Ltd., 144A, 3.914%, 1/31/2018 (Cost $7,096,383) Jersey 0.8% Atlantic Finance Ltd., 144A, 10.75%, 5/27/2014 (Cost $2,009,157) Kazakhstan 0.4% Development Bank of Kazakhstan JSC, Series 3, 6.5%, 6/3/2020 (Cost $1,089,164) Korea 0.3% KT Corp., 144A, 1.75%, 4/22/2017 (Cost $698,537) Luxembourg 5.6% CSN Resources SA, 144A, 6.5%, 7/21/2020 (c) Evraz Group SA: 144A, 6.5%, 4/22/2020 (c) 144A, 9.5%, 4/24/2018 Millicom International Cellular SA, 144A, 4.75%, 5/22/2020 Offshore Drilling Holding SA, 144A, 8.375%, 9/20/2020 Rosneft Finance SA, Series 6, 144A, 7.875%, 3/13/2018 (Cost $15,369,087) Malaysia 1.3% Penerbangan Malaysia Bhd.: 144A, 5.625%, 3/15/2016 REG S, 5.625%, 3/15/2016 (Cost $3,189,402) Mexico 14.0% America Movil SAB de CV: Series 12, 6.45%, 12/5/2022 MXN 8.46%, 12/18/2036 MXN Banco Santander Mexico SA Institucion de Banca Multiple Grupo Financiero Santander, 144A, 4.125%, 11/9/2022 BBVA Bancomer SA, 144A, 6.5%, 3/10/2021 Controladora Mabe SA de CV, 144A, 7.875%, 10/28/2019 Credito Real SAB de CV, 144A, 7.5%, 3/13/2019 (c) Grupo KUO SAB de CV, 144A, 6.25%, 12/4/2022 Petroleos Mexicanos, 5.5%, 1/21/2021 Trust F/1401, (REIT), 144A, 6.95%, 1/30/2044 (c) United Mexican States: 4.0%, 10/2/2023 Series M, 6.5%, 6/10/2021 MXN (Cost $36,624,131) Mongolia 1.4% Mongolia Government International Bond, 144A, 4.125%, 1/5/2018 (Cost $3,767,481) Morocco 0.6% Kingdom of Morocco, REG S, 4.5%, 10/5/2020 (Cost $1,375,523) EUR Netherlands 4.7% Ajecorp BV, 144A, 6.5%, 5/14/2022 Bharti Airtel International Netherlands BV, 144A, 5.125%, 3/11/2023 Kazakhstan Temir Zholy Finance BV, 144A, 6.375%, 10/6/2020 Marfrig Holding Europe BV, 144A, 9.875%, 7/24/2017 (c) Metinvest BV: 144A, 8.75%, 2/14/2018 144A, 10.25%, 5/20/2015 (c) Myriad International Holdings BV, 144A, 6.0%, 7/18/2020 Petrobras Global Finance BV, 6.25%, 3/17/2024 VimpelCom Holdings BV, 144A, 7.504%, 3/1/2022 (c) (Cost $12,687,911) Peru 2.5% Banco de Credito del Peru, 144A, 6.875%, 9/16/2026 (Cost $6,421,947) Philippines 1.0% Bangko Sentral Ng Pilipinas, Series A, 8.6%, 6/15/2027 Power Sector Assets & Liabilities Management Corp., 144A, 7.39%, 12/2/2024 (Cost $2,092,219) Romania 0.5% Republic of Romania, REG S, 5.0%, 3/18/2015 (Cost $1,321,888) EUR Russia 2.1% Bank of Moscow, 144A, 6.699%, 3/11/2015 Rosneft Oil Co., 144A, 4.199%, 3/6/2022 (c) Russian Federation, 144A, 7.5%, 3/31/2030 VTB Bank OJSC, 144A, 6.0%, 4/12/2017 (Cost $5,721,558) Singapore 0.8% STATS ChipPAC Ltd., 144A, 4.5%, 3/20/2018 (Cost $1,987,500) Slovenia 1.0% Republic of Slovenia, 144A, 4.75%, 5/10/2018 (Cost $2,414,893) South Africa 1.7% Republic of South Africa, 5.875%, 9/16/2025 (Cost $4,176,016) Sri Lanka 0.4% Republic of Sri Lanka, 144A, 5.125%, 4/11/2019 (Cost $1,000,000) Turkey 3.3% Arcelik AS, 144A, 5.0%, 4/3/2023 (c) Hazine Mustesarligi Varlik Kiralama AS, 144A, 2.803%, 3/26/2018 Republic of Turkey, 7.0%, 9/26/2016 Turkiye Garanti Bankasi AS, 144A, 4.75%, 10/17/2019 (c) Turkiye Is Bankasi, 144A, 3.875%, 11/7/2017 Turkiye Sise ve Cam Fabrikalari AS, 144A, 4.25%, 5/9/2020 (c) Turkiye Vakiflar Bankasi Tao, 144A, 3.75%, 4/15/2018 (Cost $8,794,436) Ukraine 0.6% National JSC Naftogaz of Ukraine, 9.5%, 9/30/2014 Ukreximbank, REG S, 8.75%, 1/22/2018 (Cost $1,914,394) United Kingdom 2.0% Afren PLC, 144A, 10.25%, 4/8/2019 DTEK Finance PLC, 144A, 7.875%, 4/4/2018 Fresnillo PLC, 144A, 5.5%, 11/13/2023 (Cost $5,312,677) United States 5.8% Cemex Finance LLC, 144A, 9.375%, 10/12/2022 U.S. Treasury Note, 2.75%, 2/15/2024 (c) (Cost $15,345,241) Uruguay 0.7% Republic of Uruguay, 8.0%, 11/18/2022 (Cost $1,514,328) Venezuela 3.9% Petroleos de Venezuela SA: Series 2014, 4.9%, 10/28/2014 144A, 9.0%, 11/17/2021 Republic of Venezuela, 8.5%, 10/8/2014 (Cost $10,259,022) Total Bonds (Cost $244,990,075) Shares Value ($) Securities Lending Collateral 10.7% Daily Assets Fund Institutional, 0.09% (d) (e) (Cost $28,082,860) Cash Equivalents 7.4% Central Cash Management Fund, 0.05% (d) (Cost $19,401,429) % of Net Assets Value ($) Total Investment Portfolio (Cost $292,474,364)† Other Assets and Liabilities, Net ) ) Net Assets The following table represents a bond that is in default: Security Coupon Maturity Date Principal Amount ($) Cost ($) Value ($) Independencia International Ltd.* % 12/30/2016 0 * Non-income producing security. † The cost for federal income tax purposes was $292,474,364. At April 30, 2014, net unrealized depreciation for all securities based on tax cost was $1,286,716. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $5,635,638 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $6,922,354. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) Security is linked to Argentine Republic Gross Domestic Product (GDP). Security does not pay principal over life of security or at expiration. Payments are based on growth of Argentina GDP, subject to certain conditions. (c) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at April 30, 2014 amounted to $27,279,272, which is 10.4% of net assets. (d)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e)Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. GDP: Gross Domestic Product REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust As of April 30, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty MXN USD 5/12/2014 Commonwealth Bank of Australia Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty ZAR USD 5/30/2014 ) JPMorgan Chase Securities, Inc. EUR USD 7/23/2014 ) JPMorgan Chase Securities, Inc. Total unrealized depreciation ) Currency Abbreviations BRL Brazilian Real EUR Euro MXN Mexican Peso USD United States Dollar ZAR South African Rand For information on the Fund's policy and additional disclosures regarding forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (f) Bonds $
